Citation Nr: 0204393	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  94-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Basic eligibility for vocational rehabilitation training 
under the terms and conditions of Chapter 31, Title 38, 
United States Code.

(The issues regarding the propriety of the initial 10 percent 
evaluation assigned for the veteran's service-connected post-
traumatic stress disorder (PTSD), entitlement to an increased 
evaluation for asbestosis, and entitlement to a total rating 
for compensation purposes based on individual 
unemployability, are the subject a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946, and from April 1954 to October 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina, which denied the veteran's claim of 
entitlement to eligibility for vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  The 
veteran timely appealed this determination to the Board.

In January 1997, December 1999, and October 2000, the Board 
remanded this matter to the RO.  As noted in the introduction 
to the January 1997 Board remand, the veteran was scheduled 
to appear at a hearing before a member of the Board in 
January 1997.  However, by letter dated in December 1996, his 
attorney indicated that the veteran had advised him that he 
no longer wished to appear for the scheduled hearing.  In 
lieu of a personal hearing, the veteran's attorney submitted 
a videotape of his January 1993 RO personal hearing 
testimony, a copy of the transcript of which is in the file.


REMAND

Following a January 1997 Board decision that granted both the 
veteran's application to reopen a claim for service 
connection for PTSD and service connection for the disorder, 
in January 1997, December 1999, and October 2000, the Board 
remanded the issue of the veteran's entitlement to vocational 
rehabilitation benefits to the RO.  As the Board has 
previously explained, where, as here, the veteran filed his 
application for Chapter 31 benefits on or after November 1, 
1990 (i.e., in December 1992), the law and regulation 
governing basic entitlement requires that he have a service-
connected disability rated 20 percent disabling or more and 
be in need of rehabilitation because of an employment 
handicap resulting from that disability.  See 38 U.S.C.A. § 
3102 (West 1991 & Supp. 2001); 38 C.F.R. § 21.40 (2001).

Subsequent to the December 1999 remand, a compensable 
evaluation of 10 percent was granted for the veteran's 
service-connected PTSD, and a noncompensable evaluation was 
continued for service-connected asbestosis; and, in a 
separate decision rendered on the same date as the REMAND 
herein, the Board has denied the veteran's claims for an 
evaluation higher than 10 percent for PTSD, a compensable 
evaluation for asbestosis, and a total rating for 
compensation purposes based on individual unemployability.

As previously explained by the Board, in the May 2000 RO 
action that established the 10 percent evaluation for PTSD, 
it was also determined that the veteran was entitled "to an 
evaluation for vocational rehabilitation . . . but [that] a 
serious employment handicap must be found" (see the May 2000 
supplemental statement of the case).  In the coinciding May 
2000 rating decision ("blue sheet"), it was noted that 
"the issue of entitlement to vocational rehabilitation 
training under Chapter 31 has been granted."   

As noted previously by the Board, the above actions presented 
a confusing situation.  Again, basic entitlement to 
vocational rehabilitation benefits requires that the veteran 
have a service-connected disability rated 20 percent 
disabling or more and be in need of rehabilitation because of 
an employment handicap resulting from that disability.  
38 U.S.C.A. § 3102(1) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 21.40 (2001).  In addition, however, a veteran can also 
establish basic entitlement to such benefits when he or she 
has a service-connected disability which is compensable at 10 
percent and the Secretary determines that he or she is in 
need of rehabilitation because of a serious employment 
handicap.  See 38 U.S.C.A. § 3102(2) (West 1991 & Supp. 
2001).  

Given the confusion presented, in October 2000, the Board 
remanded this claim for readjudication, and pointed out that 
that such adjudication should be undertaken upon completion 
of the actions requested in the Board's separate remand 
(issued that same day), as the dispositions made subsequent 
to the development and adjudication contained therein may be 
dispositive of the outcome of the appeal on this issue.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998).  

The Board now points out that the RO has since completed the 
actions requested by the Board in the separate October 2000 
remand, and as noted above, the Board has issued a decision 
with respect to the additional claims; however, there has 
been no additional adjudication of this claim of entitlement 
to eligibility for vocational rehabilitation training under 
Chapter 31, Title 38, United States Code.  It is pointed out 
that a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand order.  
See Stegall v. Brown, 11 Vet. App. 268 (1998).  As such, 
readjudication of this claim by the RO must be accomplish 
prior to further appellate action.  

Finally, the Board points out that during the pendency of 
this appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Among other things, the Act 
redefines the obligations of VA with respect to the duty to 
assist.  Therefore, consistent with the VCAA, the RO should 
undertake any additional development and notification action 
deemed warranted by the record.

In light of the foregoing, the Board hereby REMANDS the case 
to the RO for the following actions:

1.  After undertaking any additional 
development and notification action, 
consistent with the dictates of the VCAA, 
that is deemed warranted by the record.  
The RO should readjudicate the veteran's 
claim of entitlement to Chapter 31 
benefits on the basis of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law, to 
include 38 U.S.C.A. § 3102 and 38 C.F.R. 
§ 21.40.  In readjudicating this claim, 
the RO must provide adequate reasons and 
bases for its determination, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

2.  If the benefits sought by the veteran 
continue to be denied, he and his 
attorney must be furnished a supplemental 
statement of the case (SSOC) and be given 
an opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




